Paterson, J., dissenting.
J., dissenting. — I dissent. The findings respecting adverse use are contradictory; there can be no adverse use to set the statute in motion where the “use is by consent.
The description of the quantity—viz., “fourteen thousand four hundred cubic inches per second, under a four-inch pressure, of the waters of said river”—is uncer*124tain. If it means fourteen thousand four hundred cubic inches per second,” or “ fourteen thousand four hundred inches under a four-inch pressure,” it is not supported by the evidence.
Rehearing denied.